NOT PRECEDENTIAL

                          UNITED STATES COURT OF APPEALS
                               FOR THE THIRD CIRCUIT
                                    ___________

                                          No. 21-1123
                                          __________

                                      RONALD JONES,
                                                Appellant

                                               v.

R. KIRCHENBAUER, State Police Trooper; A. GREEN, State Police Trooper; PERNA,
 State Police Sergeant; E. SCHIAVI, State Police Lieutenant; M. CRAFT, State Police
Captain; HAKE, State Police Internal Affairs; J. RUGALSKY, Civil Rights Officer; M.
                   DENN, Attorney General of the State of Delaware
                     ____________________________________

                       On Appeal from the United States District Court
                                  for the District of Delaware
                           (D.C. Civil Action No. 1-20-cv-00967)
                       District Judge: Honorable Richard G. Andrews
                        ____________________________________

                      Submitted Pursuant to Third Circuit LAR 34.1(a)
                                       June 9, 2021
                 Before: CHAGARES, PHIPPS and COWEN, Circuit Judges

                                 (Opinion filed June 11, 2021)
                                        ___________

                                          OPINION*
                                         ___________

PER CURIAM



*
    This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
       Ronald Jones appeals the District Court’s order dismissing his complaint under 28

U.S.C. § 1915(e)(2)(B)(i) and (ii). For the reasons set forth below, we will affirm.

       On July 21, 2020, Jones filed a complaint against several Delaware state police

officials and the attorney general of Delaware.1 Jones alleged that he attempted to sell his

car after it had some mechanical issues, but the prospective buyer took control of the car

without tendering payment to Jones. Jones called the police to report his car stolen and

two officers responded to the scene on April 24, 2018. After speaking to the prospective

buyer and learning that he had allegedly performed maintenance on the car, the officers

informed Jones that the matter was civil in nature and that they could not help him.

According to Jones, the officers refused to help him because of their belief that Jones was

categorized as a Tier 3 sex offender on the Delaware sex offender registry, which Jones

contends is not accurate.2 After that incident, Jones sent numerous letters to different

state officials complaining that he was listed on the sex offender registry as a Tier 3

offender without advance notice and that the listing caused the police officers to treat him

unfavorably. On September 24, 2018, Jones sent a letter to the attorney general of

Delaware about the incident with the police officers.


constitute binding precedent.
1
  Because we write primarily for the benefit of the parties, we summarize only those facts
that are necessary for the discussion.
2
  As the District Court noted, Jones has been registered in Delaware as a sex offender
since 2012 and was convicted of failing to reregister as a sex offender in 2013. See Jones
v. State, 81 A.3d 1248 (Del. 2013).
                                             2
       The District Court dismissed the complaint at screening under 28 U.S.C.

§ 1915(e)(2)(B)(i) and (ii). The Court noted that the events in the complaint, with the

exception of the claims against the Delaware attorney general, occurred more than two

years before the filing of the complaint and were thus barred by the statute of limitations.

The claims against the attorney general were dismissed because they were matters of

state law and because the attorney general was not personally involved in the incident.

Jones appealed. In this Court, he has filed a motion for a stay and injunction.

        We have jurisdiction under 28 U.S.C. § 1291 and exercise plenary review over

the District Court’s ruling. See Dooley v. Wetzel, 957 F.3d 366, 373-74 (3d Cir. 2020);

Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000). To state a claim, a civil complaint

must set out “sufficient factual matter” to show that its claims are facially plausible. See

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). We construe Jones’s pro se complaint

liberally. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam).

       The District Court determined correctly that most of Jones’s claims were barred by

the statute of limitations.3 The statutes of limitations for civil rights suits under §§ 1983

and 1985 in Delaware is two years. See McDowell v. Del. State Police, 88 F.3d 188, 190


3
  Ordinarily, the statute of limitations is an affirmative defense that must be pleaded and
is subject to waiver, see Chainey v. Street, 523 F.3d 200, 209 (3d Cir. 2008), but
untimeliness may justify sua sponte dismissal where, as here, “it is clear from the face of
the complaint that there are no meritorious tolling issues.” Vasquez Arroyo v. Starks,
589 F.3d 1091, 1097 (10th Cir. 2009) (citing Abbas v. Dixon, 480 F.3d 636, 640 (2d Cir.
2007)); see also Jones v. Bock, 549 U.S. 199, 214-15 (2007) (explaining that a district
court may sua sponte dismiss a prisoner complaint that is time-barred).
                                              3
(3d Cir. 1996); Del. Code Ann. tit. 10, § 8119. The limitations period began to run when

Jones became aware, or should have been aware, that the constitutional violation

occurred. Sameric Corp. v. City of Phila., 142 F.3d 582, 599 (3d Cir. 1998). Jones’s

claims regarding the incident with the police officers and his placement on the sex

offender registry began to accrue, at the latest, on April 24, 2018, when he claims that he

was mistreated by officers and allegedly found out that he was listed on the sex offender

registry. Jones filed his complaint on July 21, 2020, after the limitations period expired.4

         Jones argued in his brief that he is entitled to equitable tolling of the statute of

limitations because he attempted in good faith to resolve the dispute before beginning to

prepare his complaint, he had helped care for his ailing sister, and he had focused his

efforts in 2020 on preparing a scientific paper about the coronavirus pandemic. Br. at 8.

We apply Delaware’s tolling rules, see Kach v. Hose, 589 F.3d 626, 639 (3d Cir. 2009),

although they are similar to federal rules, see generally Wilson v. King, 673 A.2d 1228,

1231-32 (Del. Super. Ct. 1996); Dickens v. Taylor, 671 F. Supp. 2d 542, 547 (D. Del.

2009).


4
  This was also after the expiration of the COVID-19-related extensions provided for by
the Delaware Supreme Court. See generally Simpson v. State Farm Ins. Co., No. CV
N20C-10-057 ALR, 2021 WL 1148197, at *2 (Del. Super. Ct. Mar. 25, 2021) (discussing
various administrative orders). Under the latest relevant administrative order issued by
the Delaware Supreme Court, statutes of limitations that would have expired during the
period between March 23, 2020, and June 30, 2020, were extended through July 1, 2020.
See Admin. Order No. 7: Extension of Judicial Emergency (Del. June 5, 2020) (Seitz,
C.J.). Because the statute of limitations here was set to expire on April 24, 2020, it was
extended through July 1, 2020. However, Jones filed about three weeks after that date.
                                              4
       Jones is not entitled to equitable tolling. His attempts to resolve the dispute—

which involved mainly writing letters to individuals and entities that lacked the power to

intervene—did not toll the limitations period. See generally Mergenthaler v. Asbestos

Corp. of Am., 500 A.2d 1357, 1365 n.13 (Del. Super. Ct. 1985) (limitations period is not

tolled “due to the fact that the parties are engaged in a period of negotiations”).

Likewise, Jones has not shown that his sister’s illness or his scientific pursuits “prevented

timely filing.” Menominee Indian Tribe of Wis. v. United States, 577 U.S. 250, 255

(2016) (quoting Holland v. Florida, 560 U.S. 631, 649 (2010); see generally Ross v.

Varano, 712 F.3d 784, 803 (3d Cir. 2013) (explaining, in the context of equitably tolling

AEDPA’s limitations period, that “there must be a causal connection, or nexus, between

the extraordinary circumstances he faced and the petitioner’s failure to file a timely

federal petition”). Accordingly, we conclude that Jones’s tolling argument fails.

       To the extent that Jones raised a timely claim based on his September 24, 2018

letter to the attorney general of Delaware, it is meritless. Jones alleged that he provided

facts to the attorney general about the police officers’ conduct and that the attorney

general had “a legal duty to deal with the situation.” Compl. at 15. However, to state a

claim under 42 U.S.C. § 1983, Jones had to allege that the defendant had “personal

involvement in the alleged wrongs,” which can be shown through “allegations of

personal direction or of actual knowledge and acquiescence.” Rode v. Dellarciprete, 845

F.2d 1195, 1207 (3d Cir. 1988). The attorney general was not involved in and did not

                                              5
acquiesce to the April 24, 2018 incident. See generally Dooley v. Wetzel, 957 F.3d 366,

374 (3d Cir. 2020). Jones also stated that the attorney general “knew of the conspiracy

among the other subordinate named Defendants,” Compl. at 15, but such a conclusory

claim is not grounds for relief. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555-57

(2007). Finally, in light of the fact that all federal claims were dismissed, the District

Court appropriately declined to exercise jurisdiction over the remaining state law claims.

See De Asencio v. Tyson Foods, Inc., 342 F.3d 301, 309 (3d Cir. 2003).

       Accordingly, we will affirm the judgment of the District Court. Jones’s Motion

for Stay and Injunction Pending Appeal is denied.




                                              6